Citation Nr: 1031389	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-17 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative changes at L3-
4 and L5-S1 (referred to hereinafter as "back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


	(CONTINUED ON NEXT PAGE)


INTRODUCTION

The Veteran served on active duty in the United States Army in 
May 1993 and in the United States Navy from October 1995 to April 
1997.  He also had additional service in the Army National Guard 
in Washington State and Florida.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the 
Board sincerely regrets the additional delay this will cause, 
adjudication cannot proceed without further development.

Medical Examination

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  A medical 
examination and/or medical opinion is necessary when there is:  
(1) competent evidence that the Veteran has a current disability 
or persistent or recurrent symptoms of a disability; (2) evidence 
establishing that he suffered an event, injury or disease in 
service or manifested certain diseases during an applicable 
presumption period; (3) an indication that the current disability 
or symptoms may be associated with service or with another 
service-connected disability; and (4) insufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2009); see also McLendon, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits and 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79.

The Veteran contends that he has a back disability which is 
related to his service.  Specifically, he contends that he 
originally injured his back in the early 2000's and was placed on 
physical profile by the Washington State Army National Guard for 
this condition because of his inability to do sit ups.  He also 
contends that he aggravated his back when he reinjured it during 
weekend training with the Florida Army National Guard in November 
2004.

Service treatment records from the Veteran's period of active 
service in the Army do not reveal that he complained of, received 
treatment for, or was diagnosed with any back problem.

Service treatment records from the Veteran's period of active 
service in the Navy reveal that he complained of low back pain 
secondary to left plantar pain in September 1996 and of low back 
pain November 1996.  An assessment of low back pain with 
bilateral recurring plantar fasciitis was provided.

A VA treatment record dated in March 2000 reflects the Veteran's 
complaint of occasional low back discomfort with certain 
activity.  The assessment rendered was lumbar strain.

A Memorandum dated in March 2002 from a Captain in the Washington 
State Army National Guard references the Veteran's inability to 
perform sit ups due to chronic lower back pain.

Florida Army National Guard service treatment records document 
that the Veteran complained of low back pain after twisting wrong 
while moving groceries off a mess truck in November 2004.  He 
also reported a history of low back pain for 3 years.  He was 
found to have muscle strain with spasm.

Treatment records from the North Okaloosa Medical Center dated in 
November and December 2004 reveal diagnoses of chronic low back 
pain and acute lumbar myofascial strain.

Treatment records from Health South dated from December 2004 to 
January 2005 reflect that the Veteran complained of back pain.  
They also reflect diagnoses of lumbago and sprain to the lumbar 
region.

Treatment records from Dr. C.K. dated from December 2004 to 
January 2005 reflect the Veteran's complaint of back pain and a 
diagnosis of lumbosacral sprain/strain.

A treatment record from Dr. M.W. dated in November 2005 documents 
the Veteran's complaint of low back pain, stiffness, and aching 
as well as mid back pain.  It also documents that X-rays showed 
degenerative disc disease at L5-S1 and that a diagnosis of lumbar 
disc disease with radiculitis was rendered.

A treatment record from Bay Radiology dated in December 2005 
reveals that magnetic resonance imaging (MRI) was conducted on 
the Veteran's lumbar spine.  The MRI showed moderate bilateral 
foraminal encroachment at L5-S1 secondary to facet joint 
hypertrophy, marginal osteophyte formation, and mild disc 
bulging; chronic appearing Schmorl's node at the inferior 
endplate of L4; and degenerative disc disease at L3-4, L4-5, and 
L5-S1 where there is some mild disc bulging.

VA received a letter from Dr. M.W. in January 2006.  Dr. M.W. 
indicated that he is following the Veteran for lumbar 
degenerative disc disease L3-4 and L5-S1 with foraminal narrowing 
at L5-S1.

A review of the claims file reveals that to date, VA has neither 
afforded the Veteran a medical examination nor solicited a 
medical opinion regarding his claim.  In light of the above 
evidence, the Board finds that fulfillment of VA's duty to assist 
requires the provision of such a medical examination and opinion.  
The Veteran currently has been diagnosed with a back disability, 
namely degenerative disc disease.  Service treatment records from 
his period of active service in the Navy as well as from his 
Florida Army National Guard service document that he complained 
of low back pain.  Recent treatment records from numerous 
healthcare providers reflect his complaints of continuing low 
back pain, as well as low back stiffness and aching and mid back 
pain.  The Veteran is competent to describe these symptoms 
because they are capable of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanon v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  As such, the Board has evidence of a 
potential continuity of symptomatology nexus between the 
Veteran's back disability and his service but does not have 
sufficient competent medical evidence to render a decision on his 
claim.  A remand therefore is necessary to arrange for the 
Veteran to undergo a VA medical examination and for an etiology 
opinion to be rendered regarding any back disability found to be 
present.

Records

VA's duty to assist the Veteran in the development of his claim 
also includes making reasonable efforts to help him procure 
pertinent records, whether or not they are in Federal custody.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).

The claims file contains one Memorandum from a Captain in the 
Washington State Army National Guard.  It also contains a few 
treatment records and a separation report from the Florida Army 
National Guard.  The Veteran appears to have submitted the 
majority, if not all, of this evidence.  Indeed, no requests for 
service treatment and personnel records concerning his service in 
the Washington Army National Guard have been made by VA.  
Requests for service treatment and personnel records concerning 
his service in the Florida Army National Guard were made to the 
State Arsenal in St. Augustine, Florida, and to the National 
Guard Bureau in Panama City, Florida.  However, no follow-up 
requests have been made given the lack of response.  Requests for 
the Veteran's Washington State Army National Guard records and 
follow-up and/or additional requests for his complete Florida 
Army National Guard records must be made on remand because these 
records are potentially relevant to the claim.

The Board notes that contradictory information exists with regard 
to the Veteran's duty status at the time of his November 2004 
back injury.  The Veteran's June 2006 statement, the Physician's 
Disability Statement, and the November 20, 2004, Chronological 
Record of Medical Care indicate that he was on inactive duty for 
training (INACTDUTRA).  His March 2006 statement and Statement of 
Medical Examination and Duty Status indicate that he was on 
active duty for training (ACTDUTRA).  On remand, the dates of the 
Veteran's periods of ACTDUTRA and INACTDUTRA, particularly with 
respect to which he was on in November 2004, should be clarified.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file the Veteran's complete 
Washington State Army National Guard and 
Florida Army National Guard service 
treatment and personnel records from all 
appropriate service departments, Federal 
agencies, and/or state agencies.  All 
attempts to obtain such records must be 
documented in the claims file.  If no 
records exist, the claims file shall be 
documented accordingly.

2.  Contact all appropriate service 
departments, Federal agencies, and/or 
state agencies to determine the dates of 
the Veteran's periods of ACTDUTRA and 
INACTDUTRA, particularly with respect to 
which he was on in November 2004.  All 
attempts to make such determination must 
be documented in the claims file.  If the 
determination cannot be made, the claims 
file shall be documented accordingly.

3.  Review the claims file and undertake 
any additional development indicated.  
This may include obtaining and associating 
with the claims file, after securing any 
necessary proper authorization, additional 
pertinent records identified by the 
Veteran during the course of this remand.

4.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA medical 
examination to determine the nature, 
extent, onset, and etiology of any back 
disability found to be present.  The 
claims file shall be made available to and 
reviewed by the examiner, who shall note 
such review in an examination report.  All 
indicated studies deemed necessary shall 
be performed, and all findings shall be 
reported in detail.  If a back disability 
is diagnosed, the examiner shall opine as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
the disability is related to, had its 
onset during, or was permanently 
aggravated during a period of active duty, 
ACTDUTRA, or INACTDUTRA.  In so opining, 
specific comment shall be made regarding 
the Veteran's report of the onset and 
continuity of his symptomatology, lay 
statements in the claims file, and the 
other medical evidence of record.  A 
complete rationale for all opinions 
expressed shall be provided in the 
examination report.

5.  Then readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative shall 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


